     Case 2:20-cv-00023-MLCF-DPC Document 59 Filed 12/04/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


SCOTT W. MCQUAIG                                          CIVIL ACTION


v.                                                         NO. 20-23


PROVIDENT LIFE AND ACCIDENT                                SECTION “F”
INSURANCE COMPANY

                            ORDER AND REASONS

      Before the Court is the defendant Provident Life and Accident

Insurance Company’s motion for summary judgment as to ERISA’s

application in this case. On September 16, 2020, this Court denied

the plaintiff Scott McQuaig’s motion for summary judgment as to

ERISA’s non-application in this case.

      For largely the same reasons articulated then, the present

motion must too be DENIED.

                             Background

      McQuaig believes that Provident owes him benefits under a

disability    insurance    policy   Provident    issued   him   in   1991.

Provident disagrees.      Provident believes that ERISA applies to the

insurance policy at issue.        McQuaig disagrees.      As the parties’

extensive motion practice indicates, the answer to the latter

question unlocks a host of legal consequences with critical bearing


                                     1
   Case 2:20-cv-00023-MLCF-DPC Document 59 Filed 12/04/20 Page 2 of 7



on the answer to the question of ultimate importance - Provident’s

liability to McQuaig.

     In recognition of this reality, the parties have each filed

motions for summary judgment casting their respective positions on

ERISA’s application in this case.      McQuaig led off with a motion

for summary judgment that ERISA does not apply.        On September 16,

2020, the Court denied his motion because pervasive “areas of

factual disagreement” went “to the heart of the legal issue raised

by the motion.”   See McQuaig v. Provident Life & Acc. Ins. Co.,

2020 WL 5545681, at *1 (E.D. La. Sept. 16, 2020).          Because that

statement is as true now as it was then, “summary judgment is

[again] inappropriate under Federal Rule of Civil Procedure 56.”

Cf. id.

                                  I.

     Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate where the record reveals no genuine dispute

as to any material fact such that the moving party is entitled to

judgment as a matter of law.      No genuine dispute of fact exists

where the record taken as a whole could not lead a rational trier

of fact to find for the nonmoving party.         See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).             A

genuine dispute of fact exists only “if the evidence is such that



                                   2
   Case 2:20-cv-00023-MLCF-DPC Document 59 Filed 12/04/20 Page 3 of 7



a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The Supreme Court has emphasized that the mere assertion of

a factual dispute does not defeat an otherwise properly supported

motion.    See id.   Therefore, where contradictory “evidence is

merely colorable, or is not significantly probative,” summary

judgment remains appropriate.     Id. at 249–50 (citation omitted).

Likewise, summary judgment is appropriate where the party opposing

the motion fails to establish an essential element of his case.

See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).              In

this regard, the nonmoving party must do more than simply deny the

allegations raised by the moving party.         See Donaghey v. Ocean

Drilling & Expl. Co., 974 F.2d 646, 649 (5th Cir. 1992).         Instead,

it must come forward with competent evidence, such as affidavits

or depositions, to buttress its competing claim.           Id.    Hearsay

evidence and unsworn documents that cannot be presented in a form

that would be admissible at trial do not qualify as competent

opposing evidence.    FED. R. CIV. P. 56(c)(2); Martin v. John W.

Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir. 1987) (per

curiam).




                                   3
    Case 2:20-cv-00023-MLCF-DPC Document 59 Filed 12/04/20 Page 4 of 7



     Finally, in evaluating a summary judgment motion, the Court

must read the facts in the light most favorable to the nonmoving

party.   Anderson, 477 U.S. at 255.

                                   II.

     Today’s factual record in this case is little changed from

that of eight weeks ago, 1 when the Court denied McQuaig’s nearly

diametrical summary judgment motion due to a genuine dispute of

material fact.    That dispute concerned a single material fact at

the heart of ERISA’s application in this case: namely, whether the

insurance policy at issue was individual in nature, as McQuaig




1    The record which stood then largely remains now, so the Court
incorporates by reference its discussion and findings with regard
to the record then for purposes of this Order and Reasons. See
McQuaig, 2020 WL 5545681, at *2–3.


                                    4
    Case 2:20-cv-00023-MLCF-DPC Document 59 Filed 12/04/20 Page 5 of 7



contends, 2 or established and maintained by an employer such that

ERISA would govern, as Provident contends. 3

     In the present motion, Provident argues that one intervening

event in the handful of weeks since the Court’s denial of McQuaig’s

motion has eliminated any legitimate dispute over that key factual

question: the October 14, 2020 deposition of McQuaig’s insurance

agent, Ben Frank.    See Mot., Ex. C (Frank deposition transcript).

In Provident’s view, Frank’s deposition testimony confirms that

McQuaig’s individual insurance policy was indeed “sold, along with

policies being sold to several members of [McQuaig’s] law firm, as

part of a risk group.”      See Mot. at 13.     As a result, Provident


2    McQuaig continues to maintain that the policy at issue “is
inherently individual for at least six reasons”:

     (1) because the policy did not provide benefits to any
     other employees of [McQuaig’s law firm], (2) because
     McQuaig personally paid the annual premiums for the
     policy, (3) because McQuaig was always the policy’s sole
     beneficiary, (4) because the policy was never part of
     any firm-wide benefits plan, (5) because McQuaig is the
     sole employee of his present firm, McQuaig and
     Associates, LLC, and (6) because McQuaig and Associates,
     LLC never offered employee benefits of any kind when it
     did have employees.

McQuaig, 2020 WL 5545681, at *2.

3    Provident continues to counter that “contrary to the
assertion at the root of McQuaig’s [ERISA argument], Policy 06-
337-7063846 was in fact established and maintained by an employer
(McQuaig’s former law firm).” See McQuaig, 2020 WL 5545681, at *2
& n.1.

                                    5
   Case 2:20-cv-00023-MLCF-DPC Document 59 Filed 12/04/20 Page 6 of 7



asserts, McQuaig’s policy was merely an individual component of an

“employee welfare benefit plan” established by McQuaig’s former

law firm and, accordingly, governed by ERISA.                      See Mot. at 15–30.

McQuaig insists just the opposite and backs his contrary factual

assertions with equally valid snippets from Frank’s deposition

testimony.       See, e.g., Opp. at 1–4; see also supra note 2.

                                  *        *         *

     “Where dispute remains as to a material fact that is key to

resolving a pertinent legal issue, the question is best left for

trial.”    McQuaig, 2020 WL 5545681, at *3.                    Here, dispute continues

to remain over a factual issue – the nature of the insurance policy

at issue and the precise circumstances surrounding its purchase,

issuance,    and     maintenance      –    that          has    significant,     if    not

dispositive, bearing on the legal question on which both parties

have now sought summary judgment.               Compare Mot. at 31 (“Thus, the

Provident individual policy issued to McQuaig was part of a plan

established by the Law Firm to benefit its employees.”), with Opp.

at 19 (“Provident sold McQuaig an individual policy[] that was

never part of a group benefit.”).                        Because a reasonable jury

applying     a    preponderance       of       the       evidence     standard        could

conceivably find for either side on that issue, summary judgment

is not an appropriate mechanism for resolving the intertwined



                                           6
   Case 2:20-cv-00023-MLCF-DPC Document 59 Filed 12/04/20 Page 7 of 7



questions of fact and law presented by the parties’ motions.            Cf.

McQuaig, 2020 WL 5545681, at *3 (“McQuaig’s[/Provident’s] motion

depends on his[/its] version of that fact being beyond genuine

dispute.”).

     Accordingly, IT IS ORDERED: that the defendant’s motion for

summary judgment is DENIED.

                         New Orleans, Louisiana, December 4, 2020


                                 _____________________________
                                      MARTIN L. C. FELDMAN
                                  UNITED STATES DISTRICT JUDGE




                                   7
